IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


RICHARD JAMAR SEARS JUNIOR,       : No. 9 WM 2017
                                  :
                 Petitioner       :
                                  :
                                  :
            v.                    :
                                  :
                                  :
JOHN WETZEL, SECRETARY OF D.O.C., :
ET AL., ROBERT GILMORE, FACILITY  :
MANAGER OF THE S.C.I. AT GREENE,  :
ET AL., AND RICHARD MCCORMICK,    :
FORMER TRIAL COURT JUDGE,         :
                                  :
                 Respondents      :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Application for Leave to File

Original Process and the Application for Relief, to the extent it seeks leave to reply to

the Commonwealth’s answer, are GRANTED. The Petition for Writ of Habeas Corpus,

the Declaration for Entry of Default, and the Motion for Default Judgment are DENIED.